Exhibit21 SUBSIDIARIES OF ACXIOM U.S. SUBSIDIARIES Name Incorporated In Doing Business As 1. Acxiom CDC, Inc. Arkansas Acxiom CDC, Inc. 2. Acxiom CH, Inc. Delaware Acxiom CH, Inc. 3. Acxiom Digital, Inc. Delaware Acxiom Digital, Inc. 4. Acxiom Direct, Inc. Tennessee Acxiom Direct, Inc. 5. Acxiom / Direct Media, Inc. Arkansas Acxiom / Direct Media, Inc. 6. Acxiom Dutch Holdings, LLC Delaware Acxiom Dutch Holdings, LLC 7. Acxiom Government Services, Inc. Arkansas Acxiom Government Services, Inc. 8. Acxiom Identity Solutions, LLC Colorado Acxiom Identity Solutions, LLC 9. Acxiom / May & Speh, Inc. Delaware Acxiom / May & Speh, Inc. INTERNATIONAL SUBSIDIARIES Name Incorporated In Doing Business As 1. ACDUHO, C.V. The Netherlands ACDUHO, C.V. 2. Acxiom Australia Pty Ltd Australia Acxiom Australia Pty Ltd
